Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 5-11, 14 and 16-19 are pending in this application.  Claims 17-19 stand withdrawn as being directed to non-elected subject matter.  Claims 1-3, 5-11 and 14-16 will presently be examined.  
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 5 depends on claim 1.  Claim 1 has been amended to require two types of thickening agents: a carbomer in a range of 0.6 to 1.2% w/w and at least one of maltitol, sorbitol, and corn syrup in a range of 10 to 40% w/w.  So it would appear that claim 1 already contains all of the thickeners or viscosity increasing agents that were originally disclosed.  Dependent claim 5 is directed to the dosage form of claim 1, “further comprising a viscosity increasing agent.”  The only explicit recitation of “viscosity increasing agent” is in the specification tables, where Carbomer 974 is the only ingredient identified as a “viscosity increasing agent.”  Thus, it appears that the viscosity increasing agent and thickening agent are intended to mean the same agent, but independent claim 1 already encompasses all of the thickening or viscosity increasing agents that were originally disclosed.  Use of a third type of thickening or viscosity increasing agent, in addition to the two types recited in claim 1, was not reasonably conveyed.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-11, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tachon et al. (US 5,300,302) in view of Cheatham, Martindale, and Corbo et al. (US 6,663,893), further in view of Pharmaceutical Bulletin 6, Gao et al. (US 2005/0143471), and HCAPLUS abstract 2010:1170697. 
Tachon et al. (US 5,300,302; hereinafter, Tachon) disclose a pharmaceutical composition in a package in which the active ingredient is in a gel-form excipient (column 1, first paragraph).  The active ingredient can be “any active principle typically administered orally in syrup, tablet or capsule form” (column 2, lines 41-43), including codeine, dextromethorphan, pseudoephedrine, vitamins (column 3).  The gelling agent can be a carbomer (column 5, first full paragraph, line 18 in particular), which can comprise 0.2 to 5 wt% (column 5, lines 29-30), which provides a gel that is pumpable, extrudable but does not run during dispensing, adheres to a support without dropping even when turned upside down, does not adhere to the mucosa, and is easy to swallow (paragraph bridging columns 4-5).  The active agent can undergo treatments to mask its taste, including emulsification, encapsulation, coating, or interfacial polymerization (column 5, lines 31-59).  The composition can also contain sugars or sweetening agents, preservatives, solubilizers, flavorings, and colorants (column 5, last full paragraph).  Tachon’s Table IV exemplifies the following gel syrup compositions:

Example 24
Example 25
Active ingredient
12.5% paracetamol in coated powder form
0.78% dextromethorphan HBr 
Carbomer 934P
1%
1%
Glycerol
15%
15%
Sorbitol
15%
15%
Methyl paraben
0.15%
0.15%
Sodium saccharinate
0.2%
0.2%
Monoammonium glycyrrhizinate
0.08%
0.08%
Sodium or calcium cyclamate
0.02%
0.02%
Apricot flavoring
0.35%
0.35%
Colorant
d.q.
d.q.
Water
q.s.f
q.s.f


Packaging in a dispenser pack having a metering pump for dispensing metered amounts of the gel is disclosed (column 2, lines 21-37; column 4, lines 26-49).
Cheatham is cited to establish that maltitol, corn syrup, and sorbitol are all known sweetening agents with different sweetness properties (see the table on page 6).  Cheatham discloses that “sweetener blends are the trend” (page 3, second full paragraph) based on a desire to mimic the taste of sugar and its other properties such as bulk, textural elements, and other necessary functional elements besides taste, while reducing calories (see pages 2-3).    
Martindale discloses that methyl and propyl parabens are “extensively used as preservatives in pharmaceutical preparations.”  See page 1136, first two columns under the entry for “Hydroxybenzoates.”  Martindale further discloses that disodium edetate is 
Corbo et al. disclose the task masking coating of drug ingredient with polymers (claim 9), which drug can be in the form of various final forms, including liquids and gels (claim 17).  
Pharmaceutical Bulletin 6 is cited to establish known properties of Carbopol, which is a carbomer.  Effect of pH on various concentrations of Carbopol is shown, and Figure 3 copied below illustrates that high viscosity can be obtained at wide range of pH in water, including pH 4.0 to 5.5 (page 2).  Further, Carbopol polymers are disclosed as not being compatible with cationic ingredients because they are anionic, and use of amphoteric surfactant/retarder such as alkylamine polyglycolether sulfate is mentioned to increase compatibility (page 7).  

    PNG
    media_image1.png
    902
    729
    media_image1.png
    Greyscale


Gao et al. disclose taste-masked, semi-solid pharmaceutical formulations wherein EDTA is disclosed as being known to be used as a chelating agent because it forms stable water-soluble complexes with alkaline earth and heavy metal ions; and in formulations with carbomers, EDTA contributes to the stability of carbomers which are sensitive to salts and cations (paragraph 36).   
HCAPLUS abstract 2010:1170697 discloses an oral health product in gel form comprising 0.2 to 20% gel forming substance, 0.05 to 5% stabilizing agent, wherein carbomer is a suitable gel forming substance and EDTA or disodium EDTA is a suitable stabilizing agent.  
Independent claim 1 requires a thickening agent comprising 0.6 to 1.2 wt% of a  carbomer and 10 to 40 wt% of at least one of maltitol, sorbitol and corn syrup, and Tachon clearly discloses and exemplifies these features as discussed above.  
Tachon does not explicitly disclose a thickening agent stabilizer, such as the chelating agent disodium EDTA, in a range of 0.6 to 1.2% w/w.  However, the prior art teaches that EDTA disodium is known to provide carbomer-stabilizing, chelating, and antioxidant functionality, so its use with the salt- and cation-sensitive carbomers would have been fairly suggested.  As for the claimed range of 0.6 to 1.2% w/w, such amount would have been within the skill of the ordinary skilled artisan upon routine experimentation and optimization based on the salt and cationic content, carbomer content, and the antioxidant protection needs of the composition, particularly in view of HCAPLUS abstract 2010:1170697.  
Claim 5 requires a “viscosity increasing agent.”  Tachon’s exemplified glycerol would provide that functionality, and Tachon also discloses additional gelling agent such as acrylamides, and polygolycols (column 5, first paragraph).  
Claim 6 requires a pH adjusting agent but does not specify to what pH the adjustment is for.  Virtually any of Tachon’s exemplified ingredients would affect the pH so this feature is not very limiting.  Additionally, the ordinary skilled artisan would have been taught by Pharmaceutical Bulletin 6 that carbomers have a pH range at which high viscosity is obtainable.  Thus, the ordinary skilled artisan would have been motivated to add a pH adjusting agent to adjust the pH to obtain the desired viscosity for the composition.  
	Claim 7 requires the active ingredient in the form of beads, minitablets, pellets, granules, crystals, powder, or combination thereof.  It is presumed that this form is the pre-blend form, as Applicant’s examples show dissolving the active ingredient in the solvent – see e.g., paragraph [00034], steps 2 and 4.  Tachon’s Example 24 uses the active ingredient in coated powder form.  
Claim 8 requires the active ingredient to be coated with an ingredient such as polymer, fat, wax, fat, or carbohydrate.  Tachon teaches that the active ingredient can undergo treatments to mask its taste, including emulsification, encapsulation, coating, or interfacial polymerization (column 5, lines 31-59), and Corbo et al. disclose the taste masking coating of drug ingredient with polymers (claim 9), which drug can be in the form of various final forms, including liquids and gels (claim 17).  
Claim 14 requires a ratio of active ingredient to the carbomer to be in a range of about 1:50 to 5:1.  Tachon’s Example 25 meets this feature.  
All other claimed features are taught by Tachon’s teachings and the cited secondary references, as fully discussed above.  Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, because every element of the invention and the claimed invention as a whole have been fairly disclosed or suggested by the teachings of the cited references.
Applicant’s arguments filed on 8/24/2020 have been given due consideration to the extent that they are applicable to this new ground of rejection.  
Applicant’s arguments are based on the new amendatory features submitted on 8/24/2020 relative to the previous ground of rejection which relied on Ross (US 5,881,926).  However, the new amendatory features are taught or fairly suggested by the prior art references applied herein, as set forth in this new ground of rejection which relies on, inter alia, Tachon (US 5,300,302); see the full rationale above.    
For these reasons, Applicant’s arguments are found unpersuasive, and no claim can be allowed at this time.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN PAK whose telephone number is (571)272-0620.  The Examiner can normally be reached on Monday to Friday from 8 AM to 4:30 PM. 
 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's SPE, Sue Liu, can be reached on (571)272-5539.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1600.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/JOHN PAK/Primary Examiner, Art Unit 1699